Title: To John Adams from John Hancock, 7 May 1788
From: Hancock, John
To: Adams, John


          
            Sir
            Boston 7th May 1788
          
          I Lodge this Letter with the Pilot at the Light House to deliver you, which will inform you that I have given him directions to hoist a Signal which will be known at the Castle, from whence I am to Receive Notice of your Arrival, & where I have Lodged orders to pay you every mark of distinction in my power when you pass the Fort— My Coach shall be at the end of the Long Wharff for the Reception of your self & Family, & give me leave to Say that I wish my orders to my Servants may not be countermanded, which will be to conduct you, Lady & Family to my House, where I wish you to tarry till you have fixed upon your place of abode; I assure you & your Lady you will meet a very unceremonious & sincere reception
          My best wishes attend you for every / Good, & I am with sentiments of respect, / Sir / Your most obedt hume set
          
            John Hancock
          
        